Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 1 of 33 Page ID #:279



   1   Stuart M. Richter (CA 126231)
   2   stuart.richter@katten.com
       Andrew J. Demko (CA 247320)
   3   andrew.demko@katten.com
   4   Camille A. Cameron (CA 307859)
       camille.cameron@katten.com
   5   Ashley T. Brines (CA 322988)
   6   ashley.brines@katten.com
       KATTEN MUCHIN ROSENMAN LLP
   7   2029 Century Park East, Suite 2600
   8   Los Angeles, CA 90067-3012
       Telephone: 310.788.4400
   9   Facsimile: 310.788.4471
  10
       Attorneys for Defendant
  11   American Airlines Federal Credit Union
  12
                            UNITED STATES DISTRICT COURT
  13
                           CENTRAL DISTRICT OF CALIFORNIA
  14
  15
  16   SYLVIA VARGA, individually,             Case No.   2:20-cv-04380-DSF-KS
       and on behalf of all others similarly
  17   situated,                               DEFENDANT AMERICAN AIRLINES
  18                                           FEDERAL CREDIT UNION’S MOTION
                                               TO DISMISS PLAINTIFF SYLVIA
  19               Plaintiffs,                 VARGA’S FIRST AMENDED
  20                                           COMPLAINT PURSUANT TO FEDERAL
             v.
                                               RULE OF CIVIL PROCEDURE
  21   AMERICAN AIRLINES                       12(B)(6); MEMORANDUM OF POINTS
       FEDERAL CREDIT UNION, and               AND AUTHORITIES
  22
       DOES 1-100,
  23                                           Hearing
                                               Date:      November 9, 2020
  24                                           Time:      1:30 p.m.
                   Defendants.
  25                                           Place:     Courtroom 7D
  26                                           Hon. Dale S. Fischer
  27
  28


       MOTION TO DISMISS                                       2:20-CV-04380-DSF-KS
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 2 of 33 Page ID #:280



   1   TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
   2   RECORD:
   3         PLEASE TAKE NOTICE that on November 9, 2020 at 1:30 p.m. or as
   4   soon thereafter as this matter may be heard, before the Honorable Dale S. Fischer
   5   in Courtroom 7D of the United States District Court, Central District of California,
   6   located at the First Street Courthouse, 350 West 1st Street, Los Angeles, CA
   7   90012, defendant American Airlines Federal Credit Union (“American Airlines
   8   FCU”) will and hereby does move pursuant to Federal Rule of Civil Procedure
   9   12(b)(6) for an order dismissing the First Amended Complaint (“FAC”) and each
  10   claim asserted therein by plaintiff Sylvia Varga (“Plaintiff”).
  11         American Airlines FCU brings this motion on the grounds that Plaintiff’s
  12   claims fail as a matter of law because (1) the parties’ contract allows American
  13   Airlines FCU to charge fees in the exact way challenged by Plaintiff; (2) Plaintiff’s
  14   breach of the implied covenant claim is duplicative of her flawed breach of
  15   contract claim; (3) Plaintiff’s California Unfair Competition Law (“UCL”) claim is
  16   duplicative of her flawed breach of contract claim and American Airlines FCU did
  17   not engage in any unfair or unlawful acts or practices; and (4) Plaintiff’s claim for
  18   money had and received rises and falls with her other claims.
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       MOTION TO DISMISS                                                 2:20-CV-04380-DSF-KS
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 3 of 33 Page ID #:281



   1         This motion is based on this notice, the accompanying memorandum of
   2   points and authorities, the Declaration of Mariela Gonzalez, the Declaration of
   3   Camille A. Cameron, the pleadings and papers on file in this action, such other and
   4   further matters of which this Court may or must take judicial notice, and such
   5   arguments as may be considered by the Court at the hearing on this matter. This
   6   motion is made following the conference of counsel pursuant to Local Rule 7-3,
   7   which took place on August 31, 2020 by telephone.
   8
   9                                         Respectfully submitted,
  10   Dated: September 8, 2020              KATTEN MUCHIN ROSENMAN LLP
  11
  12                                         By:      /s/Stuart M. Richter
  13
                                             Attorneys for Defendant
  14                                         American Airlines Federal Credit Union
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


       MOTION TO DISMISS                                           2:20-CV-04380-DSF-KS
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 4 of 33 Page ID #:282



   1                                      TABLE OF CONTENTS
   2                                                                                                             Page
   3   I.     INTRODUCTION.................................................................................. 1
   4   II.    ALLEGATIONS AND JUDICIALLY NOTICEABLE FACTS .............. 2
   5
              A.      Alleged Breach No. 1: “APPSN” Overdraft Fees .......................... 3
   6
                      1.       APPSN Transactions ........................................................... 3
   7
                      2.       The Parties’ Agreement Regarding APPSN
   8
                               Transactions ........................................................................ 5
   9
              B.      Alleged Breach No. 2: “Retry” Fees ............................................. 7
  10
                      1.       So-Called Retry Fees........................................................... 7
  11
  12                  2.       Plaintiff’s Allegations ......................................................... 8

  13                  3.       The Parties’ Contract .......................................................... 8
  14   III.   LEGAL STANDARD ............................................................................ 9
  15
       IV.    ARGUMENT ....................................................................................... 10
  16
              A.      Plaintiff’s Case Is Preempted To The Extent She Challenges
  17                  American Airlines FCU’s Disclosures ........................................ 10
  18
              B.      Plaintiff’s Breach of Contract Claim Fails as a Matter of
  19                  Law ............................................................................................ 10
  20                  1.       American Airlines FCU did not breach the parties’
  21                           contract by assessing overdraft fees on so-called
                               “APPSN” transactions. ...................................................... 11
  22
                      2.       American Airlines FCU did not breach the parties’
  23
                               contract by assessing so-called “retry” fees. ...................... 16
  24
              C.      Plaintiff’s UCL Claim Fails as a Matter of Law .......................... 19
  25
                      1.       Plaintiff’s UCL claim is preempted by federal law. ........... 19
  26
  27                  2.       The alleged practices are not unfair. .................................. 19

  28

                                                              i
       TABLE OF CONTENTS                                                                 2:20-CV-04380-DSF-KS
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 5 of 33 Page ID #:283



   1                 3.      Plaintiff has not pleaded any violation of another law
                             for an “unlawful” UCL claim. ........................................... 20
   2
   3                 4.      Plaintiff’s UCL claim is derivative of her flawed
                             contract claims. ................................................................. 21
   4
                     5.      Plaintiff’s claim is deficient for lack of UCL standing. ...... 21
   5
   6                 6.      Plaintiff failed to allege she is entitled to equitable
                             remedies under the UCL. ................................................... 22
   7
             D.      Plaintiff’s Remaining Claims Also Fail....................................... 22
   8
   9   V.    CONCLUSION .................................................................................... 24
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                         ii
       TABLE OF CONTENTS                                                            2:20-CV-04380-DSF-KS
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 6 of 33 Page ID #:284



   1
                                           TABLE OF AUTHORITIES
   2
   3                                                                                                             Page(s)

   4   Cases
   5   Ashcroft v. Iqbal,
   6      556 U.S. 662 (2009) ................................................................................. 9, 10, 13

   7   Bell Atl. Corp. v. Twombly,
          550 U.S. 544 (2007) ....................................................................................... 9, 10
   8
   9   Berryman v. Merit Prop. Mgmt., Inc.,
          152 Cal. App. 4th 1544 (2007) ........................................................................... 23
  10
       Block v. eBay, Inc.,
  11
          747 F.3d 1135 (9th Cir. 2014) ............................................................................ 22
  12
       Bomanite Corp. v. Cathay Pigments (USA), Inc.,
  13     No. 04-5333, 2005 WL 1661899 (E.D. Cal. July 14, 2005) .............................. 11
  14
       Boone v. MB Fin. Bank, N.A.,
  15     375 F. Supp. 3d 987 (N.D. Ill. 2019)............................................................ 14, 20
  16   Carma Developers (Cal.), Inc. v. Marathon Dev. Cal., Inc.,
  17     2 Cal. 4th 342 (1992) .......................................................................................... 23
  18   Carstens Chevrolet, Inc. v. Gen. Motors, LLC,
         No. 16-02618, 2017 WL 2654903 (E.D. Cal. June 20, 2017) ..................... 10, 23
  19
  20   Chambers v. NASA Fed. Credit Union,
         222 F. Supp. 3d 1 (D.D.C. 2016) ....................................................................... 12
  21
  22   City of Atascadero v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
          68 Cal. App. 4th 445 (1998) ............................................................................... 12
  23
       Davis v. HSBC Bank Nev., N.A.,
  24     691 F.3d 1152 (9th Cir. 2012) .................................................................. 3, 19, 20
  25
       Dawkins v. Chase Bank, N.A.,
  26     No. 13-1308, 2013 WL 4494527 (N.D. Tex. Aug. 22, 2013) ............................ 23
  27   Domann v. Summit Credit Union,
  28     No. 18-167, 2018 WL 4374076 (W.D. Wis. Sept. 13, 2018) ............................ 12

                                                                iii
       TABLE OF AUTHORITIES                                                                 2:20-CV-04380-DSF-KS
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 7 of 33 Page ID #:285



   1   Elvin v. Am. Home Mortg. Inv. Trust 2005-2,
   2      No. 08-1179, 2009 WL 839930 (E.D. Cal. Mar. 30, 2009) ............................... 10

   3   Gutierrez v. Wells Fargo Bank, NA,
         704 F.3d 712 (9th Cir. 2012)............................................................................ 19
   4
   5   Hale v. Sharp Healthcare,
         183 Cal. App. 4th 1373 (2010) ........................................................................... 23
   6
       Hall v. Time, Inc.,
   7
         158 Cal. App. 4th 847 (2008) ............................................................................. 22
   8
       Hall v. W. Ref. Retail, LLC,
   9     No. 19-855, 2020 WL 3891453 (C.D. Cal. Apr. 24, 2020) ............................... 21
  10
       Hux v. S. Methodist Univ.,
  11     819 F.3d 776 (5th Cir. 2016) .............................................................................. 23
  12   Johnson v. Select Portfolio Servicing, Inc.,
  13      No. 15-9231, 2016 WL 837895 (C.D. Cal. Mar. 3, 2016) ................................. 19
  14   Klaehn v. Cali Bamboo, LLC,
          No. 19-1498, 2020 WL 3971518 (S.D. Cal. July 13, 2020) .............................. 22
  15
  16   Lambert v. Navy Fed. Credit Union,
         No. 19-103, 2019 WL 3843064 (E.D. Va. Aug. 14, 2019),
  17     appeal docketed, 19-1993 (4th Cir. 2019) ................................................ 10, 17
  18
       Lloyd v. Navy Fed. Credit Union,
  19      No. 17-1280, 2018 WL 1757609 (S.D. Cal. Apr. 12, 2018) .............................. 15
  20   Lossia v. Flagstar Bancorp, Inc.,
  21      895 F.3d 423 (6th Cir. 2018) ................................................................................ 8
  22   Lussoro v. Ocean Fin. Fed. Credit Union,
  23      No. 18-7400, 2020 WL 1941236 (E.D.N.Y. 2020)............................................ 15

  24   Page v. Alliant Credit Union,
         No. 19-5965, 2020 WL 5076690 (N.D. Ill. Aug. 26, 2020) .............................. 17
  25
  26   Pasadena Live, LLC v. City of Pasadena,
         114 Cal. App. 4th 1089 (2004) ........................................................................... 23
  27
       Ramirez v. Baxter Credit Union,
  28     No. 16-03765, 2017 WL 1064991 (N.D. Cal. Mar. 21, 2017)........................... 12
                                                              iv
       TABLE OF AUTHORITIES                                                               2:20-CV-04380-DSF-KS
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 8 of 33 Page ID #:286



   1   Roberts v. Capital One, N.A.,
   2     719 F. App’x 33 (2d Cir. 2017) .......................................................................... 15

   3   Smith v. Bank of Hawaii,
         No. 16-513, 2017 WL 3597522 (D. Haw. Apr. 13, 2017) ................................. 12
   4
   5   Sonner v. Premier Nutrition Corp.,
          No. 18-15890, 2020 WL 4882896 (9th Cir. June 17, 2020) .............................. 22
   6
       Stanford Hosp. & Clinics v. Humana, Inc.,
   7
          No. 13-04924, 2015 WL 5590793 (N.D. Cal. Sept. 23, 2015) .................... 10, 11
   8
       Velasquez v. Chase Home Fin., LLC,
   9      No. 12-0433, 2012 WL 1378492 (E.D. Cal. Apr. 19, 2012),
  10      aff’d 588 F. App’x 676 (9th Cir. 2014) ........................................................... 21
  11   Villareal v. Chamberlain Coll. of Nursing & Health Scis., Inc.,
          No. 19-300, 2019 WL 4736488 (S.D. Tex. Sept. 27, 2019) .............................. 23
  12
  13   Walker v. Countrywide Home Loans, Inc.,
         98 Cal. App. 4th 1158 (2002) ............................................................................. 19
  14
       Whittington v. Mobiloil Fed. Credit Union,
  15
         No. 16-482, 2018 WL 6582824 (E.D. Tex. Oct. 26, 2018), aff’d
  16     2019 WL 5198474 (5th Cir. Oct. 15, 2019) .................................................... 15
  17   Statutes
  18
       Cal. Bus. & Prof. Code § 17204 .............................................................................. 21
  19
       Cal. Code Civ. Proc. § 1858 .................................................................................... 12
  20
  21   California’s Unfair Competition Law ..................................... 2, 3, 19, 20, 21, 22, 23

  22   Rules
  23   Rule 12(b)(6) ............................................................................................................. 9
  24   Regulations
  25
       12 C.F.R. Section 1005.17(d)(1) ............................................................................. 20
  26
  27
  28

                                                                    v
       TABLE OF AUTHORITIES                                                                       2:20-CV-04380-DSF-KS
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 9 of 33 Page ID #:287



   1   Other Authorities
   2
       ACH Operations Bulletin #1-2014: Questionable ACH Debit
   3     Origination: Roles and Responsibilities of ODFIs and RDFIs
         (Sept. 30, 2014), available at https://www.nacha.org/news/ach-
   4
         operations-bulletin-1-2014-questionable-ach-debit-origination-
   5     roles-andresponsibilities ....................................................................................... 9
   6   Federal Reserve Banks Operating Circular No. 3: Collection of Cash
          Items and Returned Checks § 3.1(a), available at
   7      https://www.frbservices.org/assets/resources/rules-
   8      regulations/010119-operating-circular-3.pdf ....................................................... 8
   9   NACHA Rule § 2.12.4.1 ....................................................................................... 8, 9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                vi
       TABLE OF AUTHORITIES                                                                 2:20-CV-04380-DSF-KS
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 10 of 33 Page ID #:288



    1               MEMORANDUM OF POINTS AND AUTHORITIES
    2   I.    INTRODUCTION
    3         In this putative class action, plaintiff Sylvia Varga alleges defendant
    4   American Airlines FCU breached its own Account Agreement by assessing two
    5   types of overdraft fees: (1) fees for debit-card transactions that were authorized
    6   with a sufficient available balance but later settled or posted to the account with an
    7   insufficient one—so-called “Authorize Positive, Purportedly Settle Negative” or
    8   “APPSN” transactions; and (2) fees for ACH payments where a third-party
    9   merchant created a second or third transaction to be paid when its first attempt was
   10   returned for insufficient funds—so-called “Retry” fees. Plaintiff does not challenge
   11   American Airlines FCU’s right to assess overdraft fees generally or that the fees at
   12   issue should have been disclosed more accurately in American Airlines FCU’s
   13   contract because those types of claims are preempted by federal law. Rather,
   14   Plaintiff claims American Airlines FCU’s Account Agreement prohibits it from
   15   assessing those two types of fees. All of Plaintiff’s claims should be dismissed
   16   because the Account Agreement does not prohibit American Airlines FCU from
   17   assessing these or any other overdraft fees. To the contrary, each of the fees
   18   Plaintiff complains about is clearly and unambiguously provided for under the
   19   terms of the Account Agreement, fee schedule, and other American Airlines FCU
   20   contract documents.
   21         The APPSN Fees. According to Plaintiff, American Airlines FCU must
   22   assess overdraft fees for debit-card transactions based on her available balance at
   23   the time a transaction is authorized (i.e., when she gives her debit card to a
   24   merchant), not when the merchant presents the transaction later to American
   25   Airlines FCU and money is actually paid from her account. The Account
   26   Agreement, however, clearly states that an overdraft fee will be assessed for debit
   27   cards (and all other types of payments) if there are insufficient available funds at
   28   the time a transaction is paid or posted to Plaintiff’s account. Contrary to Plaintiff’s
                                                   1
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 11 of 33 Page ID #:289



    1   allegations, the Account Agreement painstakingly details every aspect of a debit-
    2   card transaction, how it affects a member’s balance, and how it can result in a fee
    3   even if there is enough available balance when a member initially swipes his or her
    4   card.
    5           The Retry Fees. Plaintiff’s “Retry” claim fails for the same reason: the
    6   Account Agreement permits American Airlines FCU to assess a fee on a
    7   merchant’s second or third attempt to collect on a payment when a member’s
    8   account lacks sufficient available funds. Nothing in the agreement prohibits
    9   American Airlines FCU from charging a non-sufficient funds (“NSF”) or overdraft
   10   fee on an insufficient funds transaction simply because a fee was assessed on a
   11   previous payment attempt that was rejected.
   12           Plaintiff’s remaining claims should also be dismissed. The breach of the
   13   implied covenant claim fails because it is duplicative of her breach of contract
   14   claim. Likewise, Plaintiff’s claims for violation of California’s UCL and Money
   15   Had and Received fail because the underlying contract claims are not viable.
   16   Further, the alleged practices are not unlawful, unfair, or fraudulent.
   17           This dispute is ripe for resolution at the pleading stage. Plaintiff’s claims are
   18   based on her idiosyncratic and unreasonable interpretation of the parties’ contract.
   19   Whether the contract language can be reasonably interpreted to mean what Plaintiff
   20   claims is a pure question of law for the Court. Because the plain terms of the
   21   Account Agreement contradict Plaintiff’s interpretation, and, in fact, expressly
   22   authorize American Airlines FCU to assess the fees in question, this motion should
   23   be granted without leave to amend.
   24   II.     ALLEGATIONS AND JUDICIALLY NOTICEABLE FACTS
   25           American Airlines FCU is a federally-chartered credit union headquartered
   26   in Fort Worth, Texas. First. Am. Compl. (“FAC”) ¶ 5. “Credit unions are nonprofit
   27   cooperatives, owned by their members and democratically controlled, that may
   28   only lend and pay dividends to their members and, as such, are disinclined by their
                                                    2
                             MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 12 of 33 Page ID #:290



    1   nature and structure to engage in the kinds of practices regarded as predatory or
    2   abusive.” NCUA Opinion Letter 04-0147, at 3 (Feb. 10, 2004), available at
    3   https://www.ncua.gov/files/legal-opinions/OL2004-0147.pdf.
    4         Like nearly all financial institutions, American Airlines FCU offers
    5   overdraft privilege plans for its members’ accounts. Declaration of Mariela
    6   Gonzalez (“Gonzalez Decl.”) ¶ 5, Ex. B (Account Agreement) at 14-15.1 If there
    7   are insufficient available funds to pay an ACH transaction and it is rejected, then
    8   American Airlines FCU may charge a returned item or NSF fee. Id. at 14. If
    9   American Airlines FCU elects to pay the overdraft transaction, then it will assess a
   10   paid item or overdraft fee. Id. American Airlines FCU’s overdraft privilege plans
   11   are described in the Account Agreement, which Plaintiff agreed to when she
   12   opened and used her account. FAC ¶¶ 4, 71, 118; Account Agreement at 3-4.
   13         Plaintiff asserts four causes of action: (1) breach of contract; (2) breach of
   14   the implied covenant of good faith and fair dealing; (3) money had and received;
   15   and (4) violations of California’s UCL. As explained next, these claims are
   16   premised on two purported breaches of American Airlines FCU’s Account
   17   Agreement and related contract documents.
   18         A.    Alleged Breach No. 1: “APPSN” Overdraft Fees
   19               1.     APPSN Transactions. To understand this theory, a brief
   20   description of debit-card transactions may be helpful. There are two types of
   21   debit-card payments: PIN or personal identification number transactions,
   22   which are not at issue in this case, and signature transactions. A signature
   23   debit-card transaction occurs when a merchant processes a debit card purchase
   24   like a credit card purchase, typically through credit card networks. See FAC ¶
   25
        1
              The Court may consider Plaintiff’s account documents because they are
   26   incorporated by reference in the FAC. See Davis v. HSBC Bank Nev., N.A., 691
   27   F.3d 1152, 1160 (9th Cir. 2012); Alsup v. U.S. Bancorp., No. 14-01515, 2015 WL
        224748, at *8-9 (E.D. Cal. Jan. 15, 2015). Plaintiff also alleges that she attached
   28   the account documents as exhibits to the FAC, see FAC ¶¶ 32, 36, 37, but
        neglected to do so.
                                                 3
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 13 of 33 Page ID #:291



    1   27; Account Agreement at 44. For these transactions, a merchant requests
    2   authorization from American Airlines FCU for a specified amount when the
    3   card is physically or virtually swiped at a card reader. FAC ¶ 27; Account
    4   Agreement at 16, 56-57. If American Airlines FCU authorizes the transaction,
    5   then it is obligated to pay it so American Airlines FCU will reduce the
    6   member’s available balance in the amount requested by the merchant, which is
    7   not always the same amount the merchant eventually submits for payment.2
    8   FAC ¶¶ 28 & 30; Account Agreement at 16, 56-57. This is like using a check
    9   and giving it to the merchant; it is a promise to pay. When the merchant
   10   presents the transaction for payment (like cashing the check)—sometimes days
   11   after the authorization—funds are then debited from the account and paid to
   12   the merchant. FAC ¶ 29; Account Agreement at 16-17, 56-57.
   13         APPSN transactions occur as the result of intervening payments that deplete
   14   the member’s available balance prior to a signature debit-card transaction being
   15   presented to American Airlines FCU for payment. See FAC ¶ 23 (“APPSN
   16   transactions only exist because intervening checking account transactions
   17   supposedly reduce an account balance.”). This is essentially the same result as if
   18   the member checked her balance, wrote a check, and spent money between when
   19   she wrote the check and when it was cashed.
   20         The thrust of Plaintiff’s APPSN theory is that overdraft fees for debit-card
   21   “swipe” transactions, unlike all other types of payment transactions, must be
   22   assessed based on a member’s available balance at the time the transaction is
   23   authorized, not when the merchant presents it for payment and the money actually
   24   leaves the account. Id. ¶¶ 15-17, 30. Because there was supposedly enough
   25   available balance at the time her transaction was authorized, Plaintiff claims there
   26   was enough money in her account and there cannot be a fee, regardless of how
   27
        2
   28         For example, a restaurant may seek authorization for the amount of the bill,
        but will later seek payment for the bill plus a tip.
                                                 4
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 14 of 33 Page ID #:292



    1   much she spent before the debit-card payment was paid by American Airlines
    2   FCU. Advancing this theory, Plaintiff complains that American Airlines FCU
    3   assessed overdraft fees for transactions in July 2019 and August 2019 when her
    4   account was purportedly “positive” at the time of authorization. Id. ¶ 60.
    5                2.    The Parties’ Agreement Regarding APPSN Transactions.
    6         American Airlines FCU’s Account Agreement provides the credit union
    7   may assess a fee if a member overdraws her account:
    8         We assess a fee for each item that we either pay, which results in an
              overdraft, or do not pay, which would have resulted in an overdraft
    9         had we paid it.
   10   Account Agreement at 14. It also lays out when this fee determination is made:
   11         You agree to maintain available funds in your Accounts at all times
              sufficient to pay any withdrawal order (whether oral, written, or
   12         otherwise) or item presented for payment against the applicable
              Account. ‘Overdrawing’ your Account means that there are not
   13         sufficient available funds in your Account to pay for a transaction, but
              we pay the transaction anyway. . . . If we do pay an order or an item,
   14         the amount of which exceeds the available balance in the Account
              upon which it is drawn, or if any item deposited to your Account is
   15         subsequently returned and charged back to your Account creating an
              overdraft, you agree to pay us immediately the amount by which that
   16         Account is overdrawn including any fees which we might assess.
   17   Id. (emphases added); see also id. (“We may pay all, some, or none of your
   18   overdrafts, without notice to you.”) (emphasis added). Thus, an overdraft is only
   19   “created” when a transaction is paid.
   20         In addition, the Account Agreement describes how signature debit-card
   21   transactions work. It explains how an authorization of a debit-card payment affects
   22   the member’s available balance. Id. at 16, 56-57. The Account Agreement details
   23   that third-party merchants set the amount of the authorization,3 which may be more
   24   than the actual purchase amount:
   25         When you use your Debit Card at certain merchants such as self-
              service gas stations, restaurants, hotels, airlines, and rental car
   26         companies, the merchant may request a preauthorization hold to
              cover the final transaction amount. When we preauthorize the
   27
        3
   28         American Airlines FCU refers to the authorization amount as a
        “preauthorization hold.” Account Agreement at 56.
                                                 5
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 15 of 33 Page ID #:293



    1         transaction, we commit to make the requested funds available when
              the transaction finally posts and as such, we generally place a
    2         temporary hold against some or all of the funds in the Account linked
              to your debit card, based on the amount of the preauthorization
    3         request from the merchant.
                                              …
    4
              The preauthorization hold may be in an amount greater than or less
    5         than the actual purchase amount and may be placed on your Account
              for up to three (3) business days. The preauthorization hold may differ
    6         from the transaction amount because the actual transaction amount is
              not yet known to the merchant at the time the authorization request is
    7         submitted after your Debit card is swiped (such as a gas station
              purchase). This can happen at a restaurant or a gas station, where your
    8         Debit card is swiped before your actual transaction amount is known,
              because you may choose to add a tip to a restaurant transaction or
    9         because the amount of gas you pump is unknown when your card is
              swiped. In some cases, we may not receive an authorization request
   10         from the merchant, and there will be no authorization hold reflected in
              your available balance. We cannot control how much a merchant asks
   11         us to authorize, or when a merchant submits a transaction for
              payment.
   12
        Id. at 56-57 (emphases added); see also id. at 16 (“If you were to use your Debit
   13
        card at a restaurant to buy lunch for $20, then that merchant could ask us to pre-
   14
        authorize the payment in that amount (or even a different amount). . . . When the
   15
        restaurant submits its bill for payment (which could be a few days later and for a
   16
        different amount than the amount of the authorization hold), we will post the
   17
        transaction to your Account . . .”).
   18
              Cognizant that there is a difference between, and that there may be a delay
   19
        between, preauthorization and payment for certain debit-card transactions,
   20
        American Airlines FCU explains this to its members:
   21
              [T]he amount of the preauthorization hold will be subtracted from
   22         your available balance as authorization requests are received by us
              throughout each day. Until the transaction finally settles or we
   23         otherwise remove the hold (for example, we may remove the hold
              because it exceeds the time permitted, as discussed below, or we
   24         determine that it is unlikely to be processed), the funds subject to the
              hold may not be available to you for other purposes. At some point
   25         after you sign for the transaction, it is processed by the merchant and
              submitted to us for payment. This can happen hours or sometimes
   26         days after you signed for it, depending on the merchant and its
              processing company. These payment requests are received in real time
   27         throughout the day and are posted to your Account as they are
              received.
   28
        Id. at 56-57 (emphases added); see also id. at 16 (“The available balance takes into
                                                 6
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 16 of 33 Page ID #:294



    1   account factors such as holds placed on deposits and pending transactions (such as
    2   pending Debit card purchases) that the Credit Union has authorized but that have
    3   not yet posted to your Account.”); id. at 13 (“Credits and debits are not posted to
    4   your Account in the order in which they occur or we receive them. Sometimes,
    5   they are not posted to your Account on the same day that they occur. For example,
    6   when you write a check or use your Debit card to make a purchase, the merchant or
    7   the person or business from whom you made the purchase may not present the
    8   check or debit charge to us for payment until several days later”).
    9          The Account Agreement also provides a detailed example of how temporary
   10   holds from debit-card purchases work:
   11          Assume your . . . available balance [is] $50, and you use your Debit
               card at a restaurant for $20. If the restaurant requests preauthorization
   12          in the amount of $20, an authorization hold is placed on $20 in your
               Account, so your available balance is only $30. . . . Before the
   13          restaurant charge is sent to us for payment, a check that you wrote for
               $40 clears. Because your available balance is only $30 (due to the
   14          authorization hold of $20), your Account will be overdrawn by $10,
               even though your actual balance is $50. In this case, we may pay the
   15          $40 check, but you will be charged a Paid Non-Sufficient Funds Fee
               of $25. That fee will be deducted from your Account, further
   16          increasing the overdrawn amount.
   17   Id. at 16-17. Finally, American Airlines FCU warns its members:
   18          YOU ACKNOWLEDGE THAT YOU MAY STILL OVERDRAW
               YOUR ACCOUNT EVEN THOUGH THE AVAILABLE
   19          BALANCE APPEARS TO SHOW THERE ARE SUFFICIENT
               FUNDS TO COVER A TRANSACTION THAT YOU WANT TO
   20          MAKE. This is because your available balance may not reflect all
               your outstanding checks, automatic bill payments that you have
   21          authorized, or other outstanding transactions that have not yet been
               paid from your Account. In the example above, the outstanding check
   22          will not be reflected in your available balance until it is presented to
               us and paid from your Account.
   23
               In addition, your available balance may not reflect all of your Debit
   24          card transactions. . . .
   25   Id. at 17.
   26          B.    Alleged Breach No. 2: “Retry” Fees
   27                1.     So-Called Retry Fees. A so-called “retry” fee is assessed
   28   when a member gives his or her checking account number to a third party to
                                                  7
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 17 of 33 Page ID #:295



    1   make payments. The third party will then initiate an ACH transaction in an
    2   attempt to get paid. See Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 426-27
    3   (6th Cir. 2018) (explaining how ACH transactions work). If the attempt is
    4   rejected, then the third party may re-submit an ACH by creating a new
    5   transaction up to two more times. See Declaration of Camille A. Cameron
    6   (“Cameron Decl.”) ¶ 2, Ex. E (National Automated Clearing House
    7   Association (NACHA) Rule § 2.12.4.1); Federal Reserve Banks Operating
    8   Circular No. 3: Collection of Cash Items and Returned Checks § 3.1(a),
    9   available         at         https://www.frbservices.org/assets/resources/rules-
   10   regulations/010119-operating-circular-3.pdf (stating a bounced check may be
   11   submitted a second time).
   12               2.     Plaintiff’s Allegations. Plaintiff claims that even though a
   13   transaction is rejected and a third party elects to get paid again, it is still the
   14   same “item.” She alleges American Airlines FCU breached the parties’
   15   contract by “imposing more than one NSF fee, or an NSF fee followed by [sic]
   16   overdraft fee, on the same electronic item.” FAC ¶ 3 (emphasis omitted).
   17   Specifically, Plaintiff alleges that on September 5, 2019, American Airlines
   18   FCU rejected a $5.55 transfer to PayPal via an ACH transaction due to
   19   insufficient funds and charged her an NSF fee. Id. ¶¶ 65-66. Plaintiff then
   20   alleges that on September 11, 2019 she was charged another NSF fee when
   21   PayPal sought payment a second time against insufficient funds. Id. ¶ 57.
   22   Plaintiff claims the second NSF fee was improper because she concludes it was
   23   allegedly linked to a “single transaction,” and concludes without any support,
   24   that it was “capable at most of receiving a single NSF Fee (if AAFCU returned
   25   it) or OD Fee (if AAFCU paid it)[,]” even though she had an insufficient
   26   account balance when PayPal sought payment the second time.
   27               3.     The Parties’ Contract.       The Account Agreement states
   28   American Airlines FCU will “assess a fee for each item that we either pay,
                                                8
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 18 of 33 Page ID #:296



    1   which results in an overdraft, or do not pay, which would have resulted in an
    2   overdraft had we paid it.” Account Agreement at 14 (emphasis added).
    3   American Airlines FCU’s Fee Schedule provides, in relevant part, that there is
    4   an “Unpaid Non-Sufficient Funds (NSF)” fee of “$25 Each” for “NSF &
    5   Uncollected Funds on checks, ACH or other electronic transactions.” Gonzalez
    6   Decl. ¶ 6, Ex. C (Fee Schedule) at 1 (emphasis added).
    7          The NSF fees charged to Plaintiff are also governed by the NACHA Rules
    8   incorporated into the Account Agreement. Account Agreement at 21. As is
    9   relevant here, the NACHA Rules state that a merchant “may Reinitiate an Entry”
   10   that “was returned for insufficient or uncollected funds.” NACHA Rule §
   11   2.12.4.1(a).4 The resubmitted charge is a new transaction with a unique identifying
   12   transaction code. ACH Operations Bulletin #1-2014: Questionable ACH Debit
   13   Origination: Roles and Responsibilities of ODFIs and RDFIs (Sept. 30, 2014)
   14   (citing     NACHA         Rules,      Subsection       2.12.4),     available      at
   15   https://www.nacha.org/news/ach-operations-bulletin-1-2014-questionable-ach-
   16   debit-origination-roles-andresponsibilities. Contrary to Plaintiff’s allegations that
   17   American Airlines FCU resubmitted the payment requests, it is up to the merchant
   18   to decide whether and when a returned item will be resubmitted for payment. See
   19   NACHA Rule § 2.12.4.1.
   20   III.   LEGAL STANDARD
   21          To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must allege
   22   “enough facts to state a claim to relief that is plausible on its face[.]” Bell Atl.
   23   Corp. v. Twombly, 550 U.S. 544, 570 (2007). The factual content must allow
   24   the court “to draw the reasonable inference that the defendant is liable for the
   25   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Mere
   26
        4
   27         In addition to being incorporated by reference into the contract, the Court
        may take judicial notice of the relevant NACHA Rules because they are publicly
   28   available in print and on the internet, and the content of the Rules is not reasonably
        subject to dispute. See Request for Judicial Notice at 2-3.
                                                  9
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 19 of 33 Page ID #:297



    1   “‘labels and conclusions’” or “‘naked assertions’ devoid of ‘further factual
    2   enhancement’” do not suffice. Id. (quoting Twombly, 550 U.S. at 555, 557)
    3   (internal brackets omitted). “Where a complaint pleads facts that are ‘merely
    4   consistent with’ a defendant’s liability, it ‘stops short of the line between
    5   possibility and plausibility of entitlement to relief.’” Id. (quoting Twombly,
    6   550 U.S. at 557).
    7   IV.   ARGUMENT
    8         A.     Plaintiff’s Case Is Preempted To The Extent She Challenges
    9                American Airlines FCU’s Disclosures
   10         Plaintiff’s FAC is replete with allegations attacking the fairness of overdraft
   11   fees and examples of how American Airlines FCU’s contract language supposedly
   12   could have been more clear. To the extent she bases any of her claims on these
   13   allegations, they are preempted. Lambert v. Navy Fed. Credit Union, No. 19-103,
   14   2019 WL 3843064, at *2-3 (E.D. Va. Aug. 14, 2019), appeal docketed, 19-1993
   15   (4th Cir. 2019) (“it is well established that state law claims regarding a federal
   16   credit union’s failure to disclose certain fee practices or any perceived unfairness
   17   in the fee practices themselves are preempted”) (citations omitted).
   18         B.     Plaintiff’s Breach of Contract Claim Fails as a Matter of Law
   19         To state a claim for breach of contract, Plaintiff must allege (among
   20   other things) that American Airlines FCU owed her a contractual obligation
   21   and breached it. See Carstens Chevrolet, Inc. v. Gen. Motors, LLC, 16-02618,
   22   2017 WL 2654903, at *5 (E.D. Cal. June 20, 2017).
   23         Where a contract is unambiguous, “[c]ontract interpretation is a question
   24   of law for the court to decide.” Stanford Hosp. & Clinics v. Humana, Inc., No.
   25   13-04924, 2015 WL 5590793, at *4 (N.D. Cal. Sept. 23, 2015). “Language in a
   26   contract must be construed in the context of that instrument as a whole, and in
   27   the circumstances of the case, and cannot be found to be ambiguous in the
   28   abstract.” Elvin v. Am. Home Mortg. Inv. Trust 2005-2, No. 08-1179, 2009 WL
                                                 10
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 20 of 33 Page ID #:298



    1   839930, at *15 (E.D. Cal. Mar. 30, 2009). “A contract provision is ambiguous
    2   when it is capable of two or more constructions both of which are reasonable.”
    3   Id. However, the court “will not adopt a strained or absurd interpretation in
    4   order to create an ambiguity where none exists.” Id. If the language is
    5   unambiguous, the court gives effect to its plain meaning. Stanford Hosp., 2015
    6   WL 5590793 at *4.5
    7                1.    American Airlines FCU did not breach the parties’
                           contract by assessing overdraft fees on so-called
    8                      “APPSN” transactions.
    9         Plaintiff has not alleged (and cannot allege) a claim for breach of contract
   10   based on the assessment of overdraft fees on APPSN transactions. A contract’s
   11   words “must be given their plain and ordinary meaning.” Bomanite Corp. v.
   12   Cathay Pigments (USA), Inc., No. 04-5333, 2005 WL 1661899, at *7 (E.D. Cal.
   13   July 14, 2005). The ordinary meaning of the Account Agreement is clear that an
   14   overdraft fee is triggered when a transaction is presented against an insufficient
   15   available balance and paid as an overdraft, not when it is authorized, as Plaintiff
   16   contends:
   17         You agree to maintain available funds in your Accounts at all times
              sufficient to pay any withdrawal order . . . or item presented for
   18         payment against the applicable Account. ‘Overdrawing’ your Account
              means that there are not sufficient available funds in your Account to
   19         pay for a transaction, but we pay the transaction anyway. . . . If we
              do pay an order or an item, the amount of which exceeds the available
   20         balance in the Account upon which it is drawn, or if any item
              deposited to your Account is subsequently returned and charged back
   21         to your Account creating an overdraft, you agree to pay us
              immediately the amount by which that Account is overdrawn
   22         including any fees which we might assess.
   23   Account Agreement at 14 (emphases added); see also id. (“We assess a fee for
   24   each item that we [] pay, which results in an overdraft . . .”) (emphases added); id.
   25   at 13 (“On any given business day, if we receive more than one item for payment
   26
        5
   27         Because the Account Agreement contains a Texas choice-of-law provision,
        Account Agreement at 36, Texas law presumably applies to Plaintiff’s claims. For
   28   the purposes of this motion, however, we cite both Texas and California cases
        where the law of the two jurisdictions is not substantively different.
                                                 11
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 21 of 33 Page ID #:299



    1   and if we determine there are sufficient funds to pay one or more but not all of the
    2   items, then the number of items paid and the overdraft and returned item fees
    3   assessed could be affected by the order that we choose to post those items.”)
    4   (emphases added). Further, the opt-in form, which is one of the “account
    5   documents” (see, e.g., FAC ¶¶ 16, 118) relating to overdrafts, states: “An overdraft
    6   occurs when you do not have enough money available in your checking account to
    7   cover a transaction, but we pay it anyway.” Gonzalez Decl. ¶ 7, Ex. D (Opt-In
    8   Form) at 1 (emphases added).6
    9         From this language, it is clear that American Airlines FCU determines
   10   whether to assess an overdraft fee at the time any type of transaction, including a
   11   debit-card transaction, is actually paid. Nothing in the Agreement indicates that
   12   overdraft fees for debit-card signature transactions are subject to any different or
   13   special rule. Specifically, nothing in the Agreement provides, as Plaintiff
   14   advocates, that overdraft fees are assessed at the time a debit purchase is
   15   authorized. Indeed, if the Agreement were interpreted in the manner Plaintiff
   16   suggests, the phrases “presented for payment” and “pay” would be rendered
   17   meaningless, which is inconsistent with black letter contract law. See City of
   18   Atascadero v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 68 Cal. App. 4th 445,
   19   473 (1998) (“Courts must interpret contractual language in a manner which gives
   20   force and effect to every provision, and not in a way that renders some clauses
   21   nugatory, inoperative or meaningless.”); Cal. Code Civ. Proc. § 1858 (construction
   22   is “to be adopted as will give effect to all”).
   23         In an effort to manufacture a breach-of-contract claim, Plaintiff
   24   mischaracterizes the nature of preauthorization. She repeatedly concludes that
   25
        6
              Even if the opt-in form is not clear on this point, it must be construed with
   26   the Account Agreement. See Domann v. Summit Credit Union, No. 18-167, 2018
   27   WL 4374076, at *5 (W.D. Wis. Sept. 13, 2018); Ramirez v. Baxter Credit Union,
        No. 16-03765, 2017 WL 1064991, at *4 (N.D. Cal. Mar. 21, 2017); Chambers v.
   28   NASA Fed. Credit Union, 222 F. Supp. 3d 1, 12 (D.D.C. 2016); Smith v. Bank of
        Hawaii, No. 16-513, 2017 WL 3597522, at *5 (D. Haw. Apr. 13, 2017).
                                                   12
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 22 of 33 Page ID #:300



    1   “APPSN Transactions are actually debited from the account immediately,” FAC
    2   ¶ 46, that “these withdrawals take place upon initiation,” id. ¶ 47, and “there are
    3   always funds to cover” those transactions as a result, id. ¶ 38. Based upon these
    4   false conclusions, Plaintiff concludes that American Airlines FCU makes overdraft
    5   determinations for debit-card transactions “at the moment of authorization.” Id. ¶¶
    6   33 & 35. See Iqbal, 556 U.S. at 678-79 (“‘naked assertion[s]’ devoid of ‘further
    7   factual enhancement’” are insufficient to state a claim) (citation omitted).
    8         That is not what American Airlines FCU promises in the parties’ Account
    9   Agreement. Indeed, it is impossible to reconcile Plaintiff’s idiosyncratic
   10   interpretation of the Account Agreement with the explanation and examples
   11   American Airlines FCU provides of how debit cards work, which distinguish
   12   between “authorization” or “preauthorization” and presentment and payment. The
   13   Account Agreement explains that some debit-card transactions result in the
   14   authorization of a “temporary hold” or “preauthorization hold” on a member’s
   15   account for a specified amount. Account Agreement at 56. As the Account
   16   Agreement details, third-party merchants “request a preauthorization hold to cover
   17   the final transaction amount.” Id. This amount “may be in an amount greater than
   18   or less than the actual purchase amount.” Id. at 57. When this occurs, American
   19   Airlines FCU has no way of knowing that the merchant has requested a hold
   20   amount that differs from the actual amount. See id. (“We cannot control how much
   21   a merchant asks us to authorize, or when a merchant submits a transaction for
   22   payment.”); id. (explaining that a debit card may be “swiped before your actual
   23   transaction amount is known”). It makes sense then that the actual payment is not
   24   debited at the time of preauthorization because the actual amount of the charge is
   25   not known by American Airlines FCU.
   26         Most important here, the Account Agreement is clear that the temporary
   27   preauthorization hold will eventually be removed and replaced by the actual
   28   amount charged once the debit-card transaction is presented for payment. Id. at 56.
                                                  13
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 23 of 33 Page ID #:301



    1   In other words, the preauthorization is not the actual transaction. This occurs “[a]t
    2   some point after you sign for the transaction” when “it is processed by the
    3   merchant and submitted to [American Airlines FCU] for payment.” Id. at 56-57;
    4   see also id. at 16 (explaining that “[w]hen [a] restaurant submits its bill for
    5   payment (which could be a few days later and for a different amount than the
    6   amount of the authorization hold), we will post the transaction to your Account”).
    7   It is at this point of presentment that American Airlines FCU knows the actual
    8   purchase price of the charge and pays it, including assessing an overdraft fee if the
    9   member lacks sufficient funds. Id. at 14. Authorization then cannot be the same as
   10   payment because they occur at two different times and authorization causes a hold
   11   that is subsequently released when the transaction is “presented for payment.” 7
   12         This case has overwhelmingly more extensive and explicit disclosures than
   13   Boone v. MB Fin. Bank, N.A., 375 F. Supp. 3d 987 (N.D. Ill. 2019), which
   14   dismissed an identical claim. The Boone court dismissed the plaintiff’s breach of
   15   contract claim because the “Checking Agreements unambiguously provide[d] that
   16   an OD occurs when [the bank] pays, and not merely authorizes, an amount in
   17   excess of [the plaintiff’s] available balance.” Id. at 994. The bank’s overdraft
   18   disclosure provided that “[a]n overdraft occurs when you do not have enough
   19   money available in your account to cover a transaction, but we pay it anyway.” Id.
   20   at 992 (emphasis added). Focusing on “pay,” the Boone court agreed with the
   21   bank’s assertion that an overdraft determination occurs when a “transaction is
   22   presented for settlement” (i.e., “[o]n the date [the bank] pays the transaction”), not
   23   when a transaction is authorized. Id. at 993-94. The court noted that the reason that
   24   7
               To illustrate the absurdity of Plaintiff’s position, consider the situation where
   25   the authorization amount is greater than the final payment. This often occurs at gas
        stations, hotels and for rental cars, where the authorization assumes the entire
   26   “potential” payment, i.e., the room and honor bar charges. In these situations, if a
   27   fee is assessed at the time of authorization but would not be assessed for the lesser
        amount at the time of payment, then American Airlines FCU would be facing
   28   claims from plaintiffs asserting they should not have gotten a fee because they had
        enough money in their accounts when the transaction was paid.
                                                  14
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 24 of 33 Page ID #:302



    1   there were “insufficient available funds” on the settlement date was “because the
    2   customer in the interim ha[d] chosen to make additional, intervening payments
    3   from her account that caused it to have a negative balance.” Id. at 993; see also
    4   Whittington v. Mobiloil Fed. Credit Union, No. 16-482, 2018 WL 6582824, at *7
    5   (E.D. Tex. Oct. 26, 2018), aff’d 2019 WL 5198474 (5th Cir. Oct. 15, 2019)
    6   (finding “[t]he express language of the policy—‘an insufficient available account
    7   balance may be made at any time between presentation and the Credit Union’s
    8   midnight deadline’—negates [plaintiff’s] interpretation” that “the plain language of
    9   the [credit union’s] Membership Disclosures misleads members into believing that
   10   MCU will assess overdrafts at the time the transaction occurs”).
   11         American Airlines FCU suspects Plaintiff will rely on Roberts v. Capital
   12   One, N.A., 719 F. App’x 33 (2d Cir. 2017), Lloyd v. Navy Fed. Credit Union, No.
   13   17-1280, 2018 WL 1757609 (S.D. Cal. Apr. 12, 2018), and Lussoro v. Ocean Fin.
   14   Fed. Credit Union, No. 18-7400, 2020 WL 1941236 (E.D.N.Y. Apr. 22, 2020) in
   15   their opposition, all other APPSN cases filed by Plaintiff’s counsel. Roberts and
   16   Lloyd are inapposite because the contracts in those cases did not “identif[y] the
   17   precise moment when [the credit union] pays an overdraft.” Lloyd, 2018 WL
   18   1757609 at *8; Roberts, 719 F. App’x at 35-36 (similar). Whereas here, the
   19   Account Agreement informs members that they must “maintain available funds in
   20   your Accounts at all times sufficient to pay any . . . item presented for payment”
   21   and immediately thereafter states that an overdraft is created when there “are not
   22   sufficient available funds in your Account to pay for a transaction, but [the credit
   23   union] pay[s] the transaction anyway.” Account Agreement at 14 (emphases
   24   added). And the Account Agreement distinguishes the time of authorization from
   25   the time of presentment and payment.
   26         Lussoro is similarly inapposite because in that case, the contract was
   27   ambiguous as to whether an item is “presented,” at authorization or payment. 2020
   28   WL 1941236 at *4. Again, here, the Account Agreement only uses the terms
                                                15
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 25 of 33 Page ID #:303



    1   “present” or “presented” in connection with payment. See, e.g., Account
    2   Agreement at 13, 14, 17. For example, it explains that “when you . . . use your
    3   Debit card to make a purchase, the merchant or the person or business from whom
    4   you made the purchase may not present the . . . debit charge to us for payment until
    5   several days later.” Id. at 13.
    6         Accordingly, American Airlines FCU’s Account Agreement is akin to the
    7   agreement in Boone because it specifies that overdraft fees are assessed when the
    8   transaction is presented for payment, and this is exactly what American Airlines
    9   FCU did. Plaintiff incurred overdraft fees because when her debit-card transactions
   10   were presented for payment, she had insufficient funds. FAC ¶ 60. As in Boone,
   11   Plaintiff admits the only reason that these APPSN transactions existed was because
   12   she engaged in intervening checking account transactions that reduced her account
   13   balance. Id. ¶ 23. American Airlines FCU therefore did not breach the parties’
   14   contract by assessing an overdraft fee when Plaintiff’s available balance was
   15   negative at the time her debit-card transactions posted to her account because that
   16   is exactly what American Airlines FCU promised to do. This claim should be
   17   dismissed.
   18                2.     American Airlines FCU did not breach the parties’
                            contract by assessing so-called “retry” fees.
   19
              Plaintiff alleges American Airlines FCU breached the parties’ contract by
   20
        assessing an NSF fee each time she overdrew her account with an ACH—even if
   21
        that ACH was a second or third attempt by one of her merchants to collect on a
   22
        previously rejected withdrawal request. As Plaintiff sees things, the initial ACH
   23
        withdrawal request and any subsequent “retry” transactions are all “the same
   24
        item.” See FAC ¶¶ 62, 67, 79. Thus, although she does not contest the $25 fee she
   25
        incurred for the overdraft created by the first rejected ACH debit, Plaintiff claims
   26
        that the fee on the subsequent overdraft created by the second attempt to complete
   27
        the ACH withdrawal was wrongful. Id. ¶¶ 67 & 69. Her argument is foreclosed by
   28
        the contract documents for two reasons.
                                                  16
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 26 of 33 Page ID #:304



    1         First, even assuming a so-called retry is the same item (it is not), the
    2   Account Agreement does not state that only one fee may be charged “per item” no
    3   matter how many times a third-party merchant presents a transaction for payment.
    4   The Agreement states the opposite. It provides American Airlines FCU will
    5   “assess a fee for each item that we . . . do not pay, which would have resulted in an
    6   overdraft had we paid it.” Account Agreement at 14 (emphasis added). Plaintiff
    7   does not and cannot dispute that if an ACH transaction is presented against an
    8   account with an insufficient available balance, it “would have resulted in an
    9   overdraft had [American Airlines FCU] paid it.” It follows then that for “each
   10   item” that American Airlines FCU “do[es] not pay, which would have resulted in
   11   an overdraft” had it done so, American Airlines FCU will “assess a fee.” Id.
   12         Second, the Fee Schedule does not say—as Plaintiff seemingly believes—
   13   that American Airlines FCU charges one NSF fee “‘per item’” or “‘per each’
   14   item.” FAC ¶ 77. It says that American Airlines FCU charges $25 “Each.” Fee
   15   Schedule at 1 (emphasis added). Plaintiff completely ignores that there is nothing
   16   modifying the word “Each.” The Fee Schedule further states that this “Unpaid
   17   Non-Sufficient Funds (NSF)” fee “Includes NSF & Uncollected Funds on checks,
   18   ACH or other electronic matters.” Id.
   19         Neither the Account Agreement nor the Fee Schedule prohibit American
   20   Airlines FCU from assessing retry fees. And this Court should reject Plaintiff’s
   21   lawyer-created understanding of the documents just as two other United States
   22   District Courts have recently done. See Lambert, 2019 WL 3843064 at *3-5; Page
   23   v. Alliant Credit Union, No. 19-5965, 2020 WL 5076690, at *4 (N.D. Ill. Aug. 26,
   24   2020). Similar to the contract language in this case, the parties’ contract in Lambert
   25   provided ‘“[a] fee may be assessed . . . for each returned debit item.’” 2019 WL
   26   3843064 at *3 (emphasis added). The Lambert court rejected the plaintiff’s
   27   argument that “two ACH debit requests made by the same merchant, in the same
   28   amount, for the same purpose, are the same ‘debit item.’” Id. Rather, the court
                                                 17
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 27 of 33 Page ID #:305



    1   observed that, “[w]hen Plaintiff’s [merchant] ‘re-presented’ the request for
    2   payment, it was a new ACH debit item.” Id. at *4. That was so because the credit
    3   union “did not keep Plaintiff’s [merchant’s] unsuccessful first ACH request,” but
    4   instead “returned the request” and “waited for [the merchant] to submit another
    5   request for payment.” Id. The Lambert court accordingly dismissed the breach of
    6   contract claim because the “contract unambiguously provide[d] that ‘each’ time
    7   Navy Federal Credit Union ‘returns’ a request for payment (a ‘debit item’) for
    8   insufficient funds, a nonsufficient fund fee may be assessed without regards to
    9   whether the returned debit item was a re-presentment of a previously rejected
   10   request.” Id. at *5. See also Cameron Decl. ¶ 3, Ex. F at 6 (following Lambert and
   11   finding “the context of the whole agreement leads to the inescapable conclusion
   12   that Defendant is clearly empowered to charge more than one NSF fee if a
   13   transaction is resubmitted”).
   14         Likewise in Page, the Northern District of Illinois found that the plaintiff’s
   15   “stilted reading” of the contract could not serve as the basis for a breach of contract
   16   claim. 2020 WL 5076690 at *4. The parties’ contract stated: “‘Whether the item is
   17   paid or returned, your account may be subject to a charge as set forth in the Fee
   18   Schedule.’” Id. The plaintiff focused “on the singular use of the terms ‘charge’ and
   19   ‘item’” to argue that the credit union “can only charge one fee for a single
   20   transaction.” Id. However, the court rejected that argument because the plaintiff
   21   was reading certain parts of the contract in isolation (just as Plaintiff does here),
   22   and ignored the part that stated, “‘[i]f the amount of the item presented for payment
   23   exceeds the total available overdraft sources, the item will be returned as non-
   24   sufficient funds (NSF) and you will be charged applicable fees.’” Id. The court
   25   thus dismissed the breach of contract claim and held: “The language in these
   26   provisions does not promise members that Alliant will charge just one overdraft
   27   fee per transaction. Rather, in the context of the entire Membership Agreement,
   28   Alliant charges its members an overdraft fee every time a third-party payee
                                                  18
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 28 of 33 Page ID #:306



    1   presents an item for payment against insufficient available funds.” Id.
    2         The same contract interpretation is warranted in this case. That American
    3   Airlines FCU’s Account Agreement used the singular “item” does not mean (as
    4   Plaintiff suggests) that American Airlines FCU may only assess an NSF fee the
    5   first time a merchant presents a transaction for payment. Rather, just as the credit
    6   unions in Lambert and Page, American Airlines FCU may “assess a fee for each
    7   item that [American Airlines FCU] . . . do[es] not pay, which would have resulted
    8   in an overdraft had [American Airlines FCU] paid it.” Account Agreement at 14.
    9   Accordingly, the Court should dismiss Plaintiff’s “retry” breach of contract claim.
   10         C.           Plaintiff’s UCL Claim Fails as a Matter of Law
   11         Plaintiff asserts one UCL claim based on the unfair and unlawful prongs of
   12   the statute. FAC ¶¶ 130-39. Her claim fails for the following reasons.
   13                1.    Plaintiff’s UCL claim is preempted by federal law.
   14         Plaintiff’s UCL claim is preempted to the extent she claims American
   15   Airlines FCU’s fee practices were somehow “unfair.” See supra Section IV.A;
   16   Gutierrez v. Wells Fargo Bank, NA, 704 F.3d 712, 725 (9th Cir. 2012) (finding
   17   UCL claims alleging bank’s practice of posting debit-card transactions in high-to-
   18   low order was unfair were preempted because they would “prevent[] or
   19   significantly interfere[] with a national bank’s federally authorized power to
   20   choose a posting order”).
   21                2.    The alleged practices are not unfair.
   22         An act may be considered unfair where it “‘is immoral, unethical,
   23   oppressive, unscrupulous or substantially injurious to consumers.’” Davis, 691
   24   F.3d at 1169 (citation omitted). None of the practices alleged are unfair because
   25   American Airlines FCU accurately disclosed its practices under the parties’
   26   agreement. Walker v. Countrywide Home Loans, Inc., 98 Cal. App. 4th 1158, 1177
   27   (2002) (no unfairness where deed of trust permitted loan servicer to charge
   28   defaulting mortgagers); Johnson v. Select Portfolio Servicing, Inc., No. 15-9231,
                                                 19
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 29 of 33 Page ID #:307



    1   2016 WL 837895, at *4 (C.D. Cal. Mar. 3, 2016) (“unfairness prong . . . does not
    2   give the courts a general license to review the fairness of contracts”).
    3                  3.   Plaintiff has not pleaded any violation of another law for
                            an “unlawful” UCL claim.
    4
              “To be ‘unlawful’ under the UCL, [American Airlines FCU’s practices]
    5
        must violate another ‘borrowed’ law.” Davis, 691 F.3d at 1168. For this, Plaintiff
    6
        relies on a claim from her original complaint, but which she removed from the
    7
        operative FAC—violation of Regulation E. See FAC ¶ 138. Although her
    8
        allegations are not entirely clear, Plaintiff appears to allege that American Airlines
    9
        FCU’s opt-in notice violated Regulation E. See id. ¶ 137 (discussing how an opt-in
   10
        notice must be “accurate, non-misleading and truthful”). But she does not
   11
        specifically explain how American Airlines FCU’s notice did this. That is because
   12
        she cannot.8
   13
              12 C.F.R. Section 1005.17(d)(1) requires that opt-in notices include “a brief
   14
        description of the financial institution’s overdraft service and the types of
   15
        transactions for which a fee or charge for paying an overdraft may be imposed,
   16
        including ATM and one-time debit card transactions.” The American Airlines FCU
   17
        opt-in form does just that. It states American Airlines FCU determines overdrafts
   18
        when it pays a transaction: “An overdraft occurs when you do not have enough
   19
        money available in your checking account to cover a transaction, but we pay it
   20
        anyway.” Opt-In Form at 1 (emphases added); Boone, 375 F. Supp. 3d at 993-94
   21
        (reaching the same conclusion on essentially the same contract language). See also
   22
        Opt-In Form at 1(answering “What fees will I be charged if American Airlines
   23
        Federal Credit Union pays my overdraft?”) (emphasis added); id. (under both
   24
        Bounce Protection and Bounce Protection Plus, American Airlines FCU assesses a
   25
        fee “each time we pay an overdraft”) (emphasis added). Nowhere in the opt-in
   26
        form does American Airlines FCU state that it determines overdrafts when it
   27
        8
   28        Presumably, this is why Plaintiff dropped her Regulation E claim when she
        amended her complaint.
                                                  20
                            MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 30 of 33 Page ID #:308



    1   authorizes a debit-card transaction as Plaintiff contends. See FAC ¶¶ 37 & 39.
    2         And even if the opt-in form was not clear about when American Airlines
    3   FCU makes an overdraft determination, it must be construed with the Account
    4   Agreement. Supra note 6. The Account Agreement plainly states that American
    5   Airlines FCU may assess an overdraft fee when a transaction is presented against
    6   an insufficient available balance and paid as an overdraft. Account Agreement at
    7   14. Accordingly, when reading these two documents together, there is only one
    8   way to construe the opt-in form’s language: American Airlines FCU determines
    9   overdrafts when it pays a transaction.
   10         Because American Airlines FCU accurately describes how it assesses
   11   overdraft fees in its opt-in notice, American Airlines FCU did not violate
   12   Regulation E; thus, Plaintiff’s unlawful UCL claim fails.
   13                4.    Plaintiff’s UCL claim is derivative of her flawed contract
                           claims.
   14
              Plaintiff’s UCL claim is not actionable because it is wholly derivative of her
   15
        breach of contract claims. See FAC ¶ 131 (“AAFCU’s conduct described herein
   16
        violates California’s Unfair Competition Law”); id. ¶¶ 133 & 136 (alleging that the
   17
        same fee practices underlying her contract claims violate “UCL’s ‘unfair’ prong”
   18
        and “UCL’s unlawful prong”). Because those claims fail, her UCL claim likewise
   19
        fails. See, e.g., Hall v. W. Ref. Retail, LLC, No. 19-855, 2020 WL 3891453, at *8
   20
        (C.D. Cal. Apr. 24, 2020) (dismissing UCL claim to the extent it was derivative of
   21
        plaintiff’s other deficient claims); Velasquez v. Chase Home Fin., LLC, No. 12-
   22
        0433, 2012 WL 1378492, at *3 (E.D. Cal. Apr. 19, 2012) (same), aff’d 588 F.
   23
        App’x 676 (9th Cir. 2014).
   24
                     5.    Plaintiff’s claim is deficient for lack of UCL standing.
   25
              A plaintiff does not have standing to bring a claim under the UCL unless she
   26
        has “suffered injury in fact and lost money or property as a result of the [alleged]
   27
        unfair competition.” Cal. Bus. & Prof. Code § 17204 (emphasis added). “The
   28
        phrase ‘as a result of’ in its plain and ordinary sense means ‘caused by’ and
                                                 21
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 31 of 33 Page ID #:309



    1   requires a showing of a causal connection or reliance on the alleged
    2   misrepresentation.” Hall v. Time, Inc., 158 Cal. App. 4th 847, 855 (2008).
    3         Here, Plaintiff has failed to plead causation. She claims American Airlines
    4   FCU misrepresented the manner in which it would assess overdraft and NSF fees
    5   but fails to allege she “actually relied on the misrepresentation or omission.” See
    6   Backhaut v. Apple, Inc., 74 F. Supp. 3d 1033, 1047 (N.D. Cal. 2014). And even if
    7   she had read the Account Agreement, fee schedule or any other document provided
    8   to her, Plaintiff cannot plead reliance because the challenged practices were
    9   accurately disclosed. See Block v. eBay, Inc., 747 F.3d 1135, 1140 (9th Cir. 2014)
   10   (plaintiff could not have relied on purported misrepresentations where the
   11   defendant’s practice was accurately disclosed).
   12               6.     Plaintiff failed to allege she is entitled to equitable
                           remedies under the UCL.
   13
              Finally, Plaintiff’s UCL claim is deficient because she has not alleged (and
   14
        cannot allege) that she has no adequate legal remedy. Courts have held a plaintiff
   15
        may not seek equitable remedies under the UCL when there is an adequate remedy
   16
        at law. See, e.g., Sonner v. Premier Nutrition Corp., No. 18-15890, 2020 WL
   17
        4882896, at *8 (9th Cir. June 17, 2020) (“Accordingly, because [Plaintiff] fails to
   18
        establish that she lacks an adequate remedy at law, we hold . . . that the district
   19
        court did not err in dismissing [Plaintiff’s] claims for equitable restitution under
   20
        the UCL”); Klaehn v. Cali Bamboo, LLC, No. 19-1498, 2020 WL 3971518, at *9
   21
        (S.D. Cal. July 13, 2020) (holding that plaintiffs cannot pursue equitable relief
   22
        under the UCL because plaintiffs had not plausibly alleged they had no adequate
   23
        legal remedy). Here, Plaintiff seeks contract damages for the same wrongful
   24
        conduct that serves as the basis for her UCL claims.
   25
              In sum, Plaintiff’s UCL claim fails for multiple, independent reasons. The
   26
        Court should dismiss this claim without leave to amend.
   27
              D.    Plaintiff’s Remaining Claims Also Fail
   28
              Implied Covenant. Plaintiff’s implied covenant claim is based on the same
                                                22
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 32 of 33 Page ID #:310



    1   allegations that underlie her contract claim—i.e., that American Airlines FCU
    2   improperly assessed overdraft and NSF fees. FAC ¶ 124. That claim fails no matter
    3   which law the Court applies. If the Court applies Texas law, Plaintiff’s claim fails
    4   because “Texas law does not impose a generalized contractual duty of good faith
    5   and fair dealing and, in fact, rejects it in almost all circumstances.” Hux v. S.
    6   Methodist Univ., 819 F.3d 776, 781 (5th Cir. 2016); Dawkins v. Chase Bank, N.A.,
    7   No. 13-1308, 2013 WL 4494527, at *4 (N.D. Tex. Aug. 22, 2013).
    8         If the Court applies California law, Plaintiff’s claim fails for two reasons.
    9   First, the implied covenant of good faith and fair dealing “is limited to assuring
   10   compliance with the express terms of the contract.” Pasadena Live, LLC v. City of
   11   Pasadena, 114 Cal. App. 4th 1089, 1094 (2004); Carma Developers (Cal.), Inc. v.
   12   Marathon Dev. Cal., Inc., 2 Cal. 4th 342, 374 (1992). Because the Account
   13   Agreement permitted American Airlines FCU to engage in the fee practices
   14   challenged by Plaintiff, her implied covenant claim fails as a matter of law.
   15   Second, because Plaintiff’s claim is based on the same allegations and seeks the
   16   same relief as the breach of contract claim, it should be “‘disregarded as
   17   superfluous [because] no additional claim is actually stated.’” Carstens, 2017 WL
   18   2654903 at *5 (citation omitted); see also Hale v. Sharp Healthcare, 183 Cal. App.
   19   4th 1373, 1388 (2010). Plaintiff’s implied covenant claim should accordingly be
   20   dismissed.
   21         Money Had and Received. Plaintiff’s claim for money had and received
   22   should be dismissed because it rises and falls with her other claims. See Berryman
   23   v. Merit Prop. Mgmt., Inc., 152 Cal. App. 4th 1544, 1560 (2007); Villareal v.
   24   Chamberlain Coll. of Nursing & Health Scis., Inc., No. 19-300, 2019 WL
   25   4736488, at *4 (S.D. Tex. Sept. 27, 2019). Because her claims for breach of
   26   contract and violation of the UCL fail for the reasons discussed herein, Plaintiff’s
   27   claim for money had and received fails as well.9
   28
        9
              If Texas law applies, Plaintiff’s claim also fails because “[q]uasi-contract
                                                23
                           MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-04380-DSF-KS Document 23 Filed 09/08/20 Page 33 of 33 Page ID #:311



    1   V.    CONCLUSION
    2         For the foregoing reasons, the Court should grant this motion and dismiss
    3   Plaintiff’s FAC without leave to amend.
    4
    5                                        Respectfully submitted,
    6   Dated: September 8, 2020             KATTEN MUCHIN ROSENMAN LLP
    7
                                             By:     /s/Stuart M. Richter
    8                                        Attorneys for Defendant
    9                                        American Airlines Federal Credit Union
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28   recovery is generally precluded where an express, valid agreement covers the
        subject matter of the parties’ dispute.” Villareal, 2019 WL 4736488 at *3.
                                                  24
                          MEMORANDUM OF POINTS AND AUTHORITIES
